In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________

No. 20-1376
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.

JEREMY HOGENKAMP,
                                             Defendant-Appellant.
                   ____________________

           Appeal from the United States District Court
               for the Western District of Wisconsin.
           No. 11-cr-131-bbc — Barbara B. Crabb, Judge.
                   ____________________

 SUBMITTED NOVEMBER 2, 2020 — DECIDED NOVEMBER 6, 2020
                ____________________

   Before EASTERBROOK, KANNE, and WOOD, Circuit Judges.
    PER CURIAM. Jeremy Hogenkamp pleaded guilty to a fed-
eral crime and was sentenced to 10 years’ imprisonment plus
25 years’ supervised release. Fourteen months before the an-
ticipated end of his custodial time (April 2021), he asked the
district court to modify the terms of his supervised release.
The judge denied this motion, deeming it premature, and
invited Hogenkamp to “discuss the terms of his supervised
release with his probation oﬃcer” later—“[a]t the time that
2                                                   No. 20-1376

defendant is released”—and “ask the court for a modiﬁca-
tion of the terms … at that time.”
    To the extent that the judge believed it appropriate to de-
fer consideration of Hogenkamp’s motion until after his re-
lease, the decision is mistaken. A prisoner is “entitled to
know, before he leaves prison, what terms and conditions
govern his supervised release.” United States v. Williams, 840
F.3d 865 (7th Cir. 2016) (emphasis added). See also United
States v. Siegel, 753 F.3d 705, 716–17 (7th Cir. 2014). The terms
of release govern maiers including where a person may live,
with whom he may associate, and what jobs he may hold.
All of these (and other terms too) aﬀect him on the day he
walks out of prison. The need for pre-release knowledge of
the rules is among the reasons why the terms are included in
the judgment of conviction. People must be able to plan their
lives.
    Federal judges may alter the terms and conditions of su-
pervised release at any time. 18 U.S.C. §3583(e)(2). To the ex-
tent that Hogenkamp believes that he is entitled to a judicial
decision whenever he requests, he is mistaken. Williams
holds that a judge may defer acting until the arguments pro
and con, and the eﬀects of the terms originally established,
have become clearer. One sentence in Williams states that it is
appropriate to make this assessment in the year or two be-
fore release, 840 F.3d at 865, but we did not compel a judge
to rule immediately on every motion ﬁled during those 24
months. A district judge has discretion to determine the apt
time for decision—provided that a motion made a reasona-
ble time in advance of release is resolved before supervised
release begins. Similarly, the judge has discretion to decide
No. 20-1376                                                  3

whether an evidentiary hearing is called for, or whether in-
stead the motion can be resolved on the papers.
    Despite the language in the district court’s order suggest-
ing that Hogenkamp wait until after his release to begin the
process of seeking a change in the terms of his supervision,
we treat the court’s boiom line as an exercise of its authority
to defer decision until a time closer to Hogenkamp’s sched-
uled release. As that date is closing in, however, further de-
lay in making a decision would be appropriate only if the
court has some concrete reason to think that more or beier
information will be available in the next two or three
months.
   Hogenkamp wants us to instruct the judge to make the
changes he proposes, but the district court must address any
substantive issues in the ﬁrst instance.
    Rather than aﬃrming and forcing Hogenkamp to start
over in the district court, we think it appropriate to remand
so that the district judge can exercise, without undue delay,
the discretion she possesses and make a decision in advance
of Hogenkamp’s scheduled release. See 28 U.S.C. §2106.